884 F.2d 628
143 L.R.R.M. (BNA) 2304, 280 U.S.App.D.C. 189
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Kenneth ABRAMS, et al., Appellants,v.COMMUNICATIONS WORKERS OF AMERICA, An Unincorporated LaborOrganization.
No. 88-7234.
United States Court of Appeals, District of Columbia Circuit.
July 13, 1989.

Before MIKVA, HARRY T. EDWARDS and RUTH B. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's orders, filed October 25, 1988 and November 7, 1988, be affirmed for the reasons stated in the memoranda accompanying those orders.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.